Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 25-27 are  directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 1, 3-10, 12-16, and 21-23 are classified in subclass H01L29/785.  New claims 25-27 are classified in subclass H01L27/1203.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g. searching different classes/subclasses).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be .

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 25-27 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered.  Applicant has argued that the claims are allowable, as claims 1, 8, and 21 have been amended to include limitations of claims which had been indicated to include allowable material.  New grounds of rejection are made.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuoka et al (US 2016/0308013 A1)(“Masuoka”) in view of Masuoka et al  Masuoka et al (US 2013/0062673 A1)(“Masuoka ‘673”).

A gate over the isolation, as Masuoka discloses opening 180 in Fig. 79B which is an opening to be made for the gate contact and opening 181 which will be made for the deep contact (para. 0782)
A first dielectric over the isolation and adjacent the gate, as Masuoka discloses dielectric 129 adjacent the gate 142 (para. 0721 and Fig. 79B)
A  S/D contact in the first dielectric, as Masuoka discloses the openings in 176, 177, shown in Fig.  77B which are made at the openings for the source and drain contacts (para. 0783)
A deep contact through the dielectric and adjacent the S/D through the isolation and a bottom of the S/D contact is higher than a bottom of the deep contact, as Masuoka discloses opening 181 in Fig. 81B for the deep contact (para. 0782-0785).
Masuoka is silent with respect to  a second dielectric over the first dielectric, the deep contact is through the second dielectric and with an etch stop over the first dielectric layer.
Masuoka ‘673, in the same field of endeavor of forming contacts for devices which include semiconductor pillars ( para. 0013),  discloses first and second interlayer insulating layers 14b and 14c through which the deep contact 9b goes through  (Fig. 1C and para. 0083 and 0084), an advantage being that the contact holes for the deep contact and for the contacts to the source and drain region can be formed in the same step (para. 0095) and also   discloses SiN layer 38 on first interlayer 34b (Fig. 2J and para. 0113).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the second interlayer layer disclosed by Masuoka ‘673 in the device disclosed by Masuoka in order to obtain the advantage disclosed by Mauoka ‘673 of forming the deep contact hole and other contacts such as  the source and drain contact in the same step.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the etch stop layer disclosed by Masuoka ‘673 with the device 
Re claim 3:  Masuoka discloses a metal silicide, as Masuoka discloses a metal-silicon compound below the deep contact, which is electrically connected through the silicide 172 (para. 0646 and Fig. 1B).
Re claim 4:  Masuoka discloses in Fig. 1B the metal silicon compound layer 172 is in an n doped layer (Fig. 1B).
Re claim 5:  Masuoka discloses a fin structure formed over the substrate (Fig. 1B and para. 0647 and para. 0648) and Fig. 1B and para. 0648 also disclose the electrical connection, as Masuoka discloses the connection to wiring of the layer of the deep contact.
          A S/D formed in the fin structure, the S/D contact if formed over the S/D structure and is electrically connected to the S/D structure, as Masuoka discloses in Fig. 88A a plan view of the disclosed fin structure in which 202 is a barrier metal layer , source wire resist 203, shown in Fig. 86A (para. 0790-0792), and Fig. 88B shows the source and drain contacts which are electrically contacted to the source and drain regions, and the middle contact is higher than the deep contact 
                 Re claim 6:  Masuoka discloses a middle contact structure    is higher with respect to a bottom surface than that of the deep contact (Fig. 1B), as a middle structure includes layer 197 and has a higher bottom surface than deep contact which includes layer 199 (Fig. 1B and para. 0672 and 0674).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuoka et al (US 2016/0308013 A1)(“Masuoka”) in view of and Masuoka et al (US 2013/0062673 A1)(“Masuoka ‘673”) as applied to claim 1 above, and further in view of Masuoka et al (US 2013/0095625 A1)(“Masuoka ‘625”).
Masuoka in view of Masuoka ‘673 discloses the limitations of claim 1 as stated above.  Masuoka in view of Masuoka ‘673 is silent with respect to the deep contact being coupled to a ground voltage.
.

Claims 8 and 9-10 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuoka et al (US 2016/0308013 A1)(“Masuoka”) in view of and Masuoka et al (US 2013/0062673 A1)(“Masuoka ‘673”) and of Masuoka et al (US 2013/0095625 A1)(“Masuoka ‘625”).
               Masuoka discloses  an isolation structure 101 over a silicon substrate (para. 0691 )
A gate over the isolation, as Masuoka discloses opening 180 in Fig. 79B which is an opening to be made for the gate contact and opening 181 which will be made for the deep contact (para. 0782)
A first dielectric over the isolation and adjacent the gate, as Masuoka discloses dielectric 129 adjacent the gate 142 (para. 0721 and Fig. 79B)
A  S/D contact in the first dielectric, as Masuoka discloses the openings in 176, 177, shown in Fig.  77B which are made at the openings for the source and drain contacts (para. 0783)
A deep contact through the dielectric and adjacent the S/D through the isolation and a bottom of the S/D contact is higher than a bottom of the deep contact, as Masuoka discloses opening 181 in Fig. 81B for the deep contact (para. 0782-0785).
Masuoka is silent with respect to  a second dielectric over the first dielectric, the deep contact is through the second dielectric and with an etch stop over the first dielectric layer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the second interlayer layer disclosed by Masuoka ‘673 in the device disclosed by Masuoka in order to obtain the advantage disclosed by Mauoka ‘673 of forming the deep contact hole and other contacts such as  the source and drain contact in the same step.  
              Masuoka also discloses a substrate having first and second regions, as Masuoka discloses n and p regions (para. 0691) each of which includes the stuctures as stated above, as Masuoka discloses , including a first dielectric layer over an isolation structure as stated above, and S/D structures and contact structure electrically connected to the S/D structure (para. 0669-0672).  Masuoka also discloses that the devices on the substrate include first transistor (para. 0038) which is n or p , as Masuoka discloses the conductive type can be first or second conductive type (para. 0041-0043), and a second transistor (para. 0038), which can be n or p as stated above.
              The combination of Masuoka and Masuola ‘625 also  discloses a fin structure over the substrate and a S/D formed in the fin, the S/D contact formed over the S/D structure and electrically connected to the S/D structure, as Masuoka ‘625 discloses a fin structure 112 in the silicon substrate 110 and source 200 and drain 201 and contact connected to the source and drain (para. 0149).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Masuoka ‘625 with the device disclosed by Masuoka  because 
              Re claim 9:    Masuoka discloses a metal silicide, as Masuoka discloses a metal-silicon compound below the deep contact, which is electrically connected through the silicide 172 (para. 0646 and Fig. 1B).
Re claim 10:  Masuoka discloses in Fig. 1B the metal silicon compound layer 172 is in an n doped layer (Fig. 1B).
                 Re claim 12:  Masuoka discloses a middle contact structure    is higher with respect to a bottom surface than that of the deep contact (Fig. 1B), as a middle structure includes layer 197 and has a higher bottom surface than deep contact which includes layer 199 (Fig. 1B and para. 0672 and 0674).
            Re claim 13:  Masuoka discloses in Fig. 88B that the contact labeled 197 has a  second depth, contact labeled 198 has a third depth, and a contact labeled 199 has a first depth, the second depth is greater than the third and smaller than the first.
               Re claim 14:  Masuoka discloses a doped region below the middle contact, as the doped regions are below the contact labeled 197 in Fig. 88B.
               Re claim 15:  The combination of Masuoka and Masuoka ‘625 and Masuoka ‘673 discloses the limitations of claim 15, as Masuoka ‘625  discloses the source connected to ground (para. 0150), and Masuoka discloses the deep contact, which includes layer 199 (Fig. 1B and para. 0672 and 0674), is  connected to the source (Fig. 1B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Masuoka ‘625 with the device disclosed by Masuoka  because Masuoka ‘625 discloses an arrangement of art recognized suitability for an intended purpose (MPEP 2144.07).
               Re claim 16:  The combination of Masuoka and Masuoka ‘625 and Masuoka ‘673 discloses the limitations of claim 16, as Masuoka ‘625  discloses the source connected to ground (para. .


Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuoka et al (US 2016/0308013 A1)(“Masuoka”) in view of and Masuoka et al (US 2013/0062673 A1)(“Masuoka ‘673”) and of Masuoka et al (US 2013/0095625 A1)(“Masuoka ‘625”).
               Masuoka discloses  an isolation structure 101 over a silicon substrate (para. 0691 )
A gate over the isolation, as Masuoka discloses opening 180 in Fig. 79B which is an opening to be made for the gate contact and opening 181 which will be made for the deep contact (para. 0782)
A first dielectric over the isolation and adjacent the gate, as Masuoka discloses dielectric 129 adjacent the gate 142 (para. 0721 and Fig. 79B)
A  S/D contact in the first dielectric, as Masuoka discloses the openings in 176, 177, shown in Fig.  77B which are made at the openings for the source and drain contacts (para. 0783)
A deep contact through the dielectric and adjacent the S/D through the isolation and a bottom of the S/D contact is higher than a bottom of the deep contact, as Masuoka discloses opening 181 in Fig. 81B for the deep contact (para. 0782-0785).
Masuoka  also discloses a metal silicide, as Masuoka discloses a metal-silicon compound below the deep contact, which is electrically connected through the silicide 172 (para. 0646 and Fig. 1B).
Masuoka is silent with respect to  a second dielectric over the first dielectric, the deep contact is through the second dielectric and with an etch stop over the first dielectric layer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the second interlayer layer disclosed by Masuoka ‘673 in the device disclosed by Masuoka in order to obtain the advantage disclosed by Mauoka ‘673 of forming the deep contact hole and other contacts such as  the source and drain contact in the same step.  
              Masuoka also discloses a substrate having first and second regions, as Masuoka discloses n and p regions (para. 0691) each of which includes the stuctures as stated above, as Masuoka discloses , including a first dielectric layer over an isolation structure as stated above, and S/D structures and contact structure electrically connected to the S/D structure (para. 0669-0672).  Masuoka also discloses that the devices on the substrate include first transistor (para. 0038) which is n or p , as Masuoka discloses the conductive type can be first or second conductive type (para. 0041-0043), and a second transistor (para. 0038), which can be n or p as stated above.
              The combination of Masuoka and Masuola ‘625 also  discloses a fin structure over the substrate and a S/D formed in the fin, the S/D contact formed over the S/D structure and electrically connected to the S/D structure, as Masuoka ‘625 discloses a fin structure 112 in the silicon substrate 110 and source 200 and drain 201 and contact connected to the source and drain (para. 0149).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Masuoka ‘625 with the device disclosed by Masuoka  because 
             Re claim 22:  Masuoka discloses in Fig. 88B that the contact labeled 197 has a  second depth, contact labeled 198 has a third depth, and a contact labeled 199 has a first depth, the second depth is greater than the third and smaller than the first.
            Re claim 23:  Masuoka discloses in Fig. 1B the gate insulation film 140 has a step structure on the left side of the film 140 in which the film 104 is on the silicon layer 232 (Fig. 1B and para. 0660).
              

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892.  The examiner can normally be reached on M-F 6:00 AM-4:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CARIDAD EVERHART/Primary Examiner, Art Unit 2895